DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,324,977 in view of Ponte ‘479.  As to claims 40-52, although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a fire protection system, comprising: a plurality of fluid distribution devices installed beneath a ceiling of a storage occupancy, the storage occupancy having a stored commodity having a storage height less than or equal to 60 feet, the ceiling and the plurality of fluid distribution devices above the stored commodity, the storage occupancy having a ceiling height less than or equal to 60 feet; each fluid distribution device of the plurality of fluid distribution devices has a K-factor in GPM/PSI1/2 greater than or equal to 14.0 and less than or equal to 33.6, each fluid distribution device of the plurality of fluid distribution devices comprising: a frame body having an inlet, an outlet, and an internal passageway extending between the inlet and the outlet; a seal in the outlet; a thermal trigger coupled with the seal; and a deflector coupled with the frame body; and a network of pipes coupled with the plurality of distribution devices, the network of pipes provides a minimum operating pressure of fluid to the plurality of fluid distribution devices, the network of pipes comprises a hydraulic design area including less than 12 hydraulically remote devices of the plurality of fluid distribution devices, except for a thermal trigger coupled with the seal.  Ponte ‘479 discloses a fire sprinkler 10 with a thermal trigger 28 coupled with the seal 24.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the fluid distribution device of the instant invention in claims 40-52, to have a thermal trigger coupled to the seal, as taught by Ponte ‘479, since such a modification allows the sprinkler to operate at different temperature depending on the application.  Claims 40-52 are broader in scope than claims 1-20 of U.S. Patent No. 11,324,977 in view of Ponte ‘479, and are therefore, encompassed in claims 1-20 of U.S. Patent No. 11,324,977 in view of Ponte ‘479.
As to claims 53-57, although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a fire protection system, comprising: a plurality of sprinklers coupled with a network of pipes in a storage occupancy in a gridded network or a tree network, the plurality of sprinklers to receive a minimum operating pressure of fluid from the network of pipes, the plurality of sprinklers forming a hydraulic design area including less than 12 hydraulically remote sprinklers, the plurality of sprinklers installed beneath a ceiling of a storage occupancy, the storage occupancy having a stored commodity having a storage height less than or equal to 60 feet, the ceiling and the plurality of sprinklers above the stored commodity, the storage occupancy having a ceiling height less than or equal to 60 feet; each sprinkler of the plurality of sprinklers having a K-factor in GPM/ PSI1/2 greater than or equal to 14.0 and less than or equal to 33.6, each sprinkler of the plurality of sprinklers comprising: a frame body having an inlet, an outlet, and an internal passageway extending between the inlet and the outlet; a seal in the outlet; a thermal trigger coupled with the seal; and a deflector coupled with the frame body, except for a thermal trigger coupled with the seal.  Ponte ‘479 discloses a fire sprinkler 10 with a thermal trigger 28 coupled with the seal 24.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the fluid distribution device of the instant invention in claims 53-57, to have a thermal trigger coupled with the seal, as taught by Ponte ‘479, since such a modification allows the sprinkler to operate at different temperature depending on the application.  Claims 53-57 are broader in scope than claims 1-20 of U.S. Patent No. 11,324,977 in view of Ponte ‘479, and are therefore, encompassed in claims 1-20 of U.S. Patent No. 11,324,977 in view of Ponte ‘479.
Claims 58 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-37 of U.S. Patent No. 11,324,977. As to claims 58-59, although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method, comprising: coupling a plurality of sprinklers with a network of pipes in a storage occupancy and above a stored commodity in the storage occupancy, the network of pipes defining a gridded network or a tree network, the stored commodity having a storage height less than or equal to 60 feet, a ceiling above the stored commodity, the ceiling having a ceiling height less than or equal to 60 feet, each sprinkler of the plurality of sprinklers having a K-factor in GPM/PS1/2 greater than or equal to 14.0 and less than or equal to 33.6 and a coverage area greater than or equal to 64 square feet and less than or equal to 100 square feet; and coupling the network of pipes with a fluid source to provide to the sprinklers a minimum operating pressure of fluid, the network of pipes comprises a hydraulic design area including less than 12 sprinklers of the plurality of sprinklers. Claims 58-59 are broader in scope than claims 21-37 of U.S. Patent No. 11,324,977, and are therefore, encompassed in claims 21-37 of U.S. Patent No. 11,324,977.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fischer ‘570 and Pigeon ‘386 disclose various types of fire sprinklers for warehouse storage settings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752